TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-98-00324-CV







Daniel J. Hutton & Southwest Publications, Inc., Appellants



v.



Fleckman & Schless, Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY


NO. 218,415, HONORABLE ORLINDA L. NARANJO, JUDGE PRESIDING







PER CURIAM


	Appellants have filed a motion to dismiss this appeal.  Ten days have passed
without any objection that this dismissal will prevent any other party from seeking relief.  We
grant the motion and dismiss this appeal.  See Tex. R. App. P. 42.1(a)(2).


Before Chief Justice Aboussie, Justices Kidd and Powers*

Dismissed on Appellants' Motion

Filed:   February 19, 1999

Do Not Publish

* 	Before John E. Powers, Senior Justice (retired), Third Court of Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).